Citation Nr: 1434355	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-48 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to VA home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The appellant served in the Naval Reserves between January 1988 and July 2007.  This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 administrative decision issued by the Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.

The appellant provided testimony at a Board videoconference hearing in June 2012; a transcript of that proceeding is of record.

The record before the Board consists of the appellant's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  The appellant had periods of annual training and/or active duty for training (AT/ADT) in the United States Navy Reserve from January 1988 to January 1990, a period of two years; thereafter, while he remained in the Navy Reserve until July 2007, the appellant had no additional periods of AT/ADT.

2.  The appellant was not discharged or released from the Navy Reserve before completing six years of service due to a service-connected disability.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702 (West 2002 & Supp. 2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist claimants.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Eligibility for VA Home Loan Guarantee

The appellant contends that the RO erred by denying basic eligibility for VA home loan guaranty benefits.  Specifically, while he recognizes that he does not have the requisite years of service, he contends that he should be eligible for a VA loan because he would have served longer but for an inappropriate determination by the military intelligence community as to his eligibility for a secret compartmentalized information (SCI) security clearance.  

An award of loan guaranty benefits is granted only to veterans satisfying the basic entitlement criteria noted in 38 U.S.C.A. § 3702 (West 2002).  For purposes of these benefits, the term "veteran" is defined under 38 U.S.C.A. § 3701(b).  According to 38 U.S.C.A. § 3701(b)(5)(A), the term "veteran" includes an individual who is not otherwise eligible for benefits under Chapter 37 and (1) who has completed a total service of at least six years in the Selected Reserve and was honorably discharged thereafter, or (2) who was discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability.  "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B). 

In this case, the appellant's service records indicate that he entered the United States Navy Reserve in January 1988 and had various periods of ADT and inactive duty for training (INACDUTRA) between his time of entry and July 2007.  The Statement of Service for Navy Reserve Retirement provided by the Navy Personnel Command in August 2010 shows that the appellant had periods of ADT from January 1998 to January 1989, and from January 1989 to January 1990, and that while the appellant remained in the Navy Reserve until July 2007, he had no additional qualifying periods of service.  The report shows total qualifying years of service as two years.  Furthermore, the evidence of record does not show (and the appellant has not alleged) that the appellant was discharged or released before completing six years because of a service-connected disability.  Again, the appellant maintains that he separated from service due to an issue with his security clearance.   

While it is indeed unfortunate that the appellant may have had an administrative issue prevent him from further service, which he contends he would have liked to have served, the Board nonetheless must find that the appellant does not meet the definition of "veteran" as provided in 38 U.S.C.A. § 3701.  His period of service was four years short of the six years of reserve service required by statute to make him a "veteran" and, thus, satisfy a basic element of entitlement to loan guaranty benefits.  The law is unequivocal on this matter.  Because the pertinent facts in this case are not in dispute and the law is dispositive, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to VA home loan guaranty benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


